DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on April 18, 2022 has been entered.

	Applicant’s response filed April 18, 2022 is acknowledged.  Claims 37-70 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 18, 2022 and March 30, 2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 37-43, 48, 50, 55-57, 59-63, 68-70 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kinde et al. (PNAS, 2011, 108(23):9530-9535, cited in IDS and in IPR 2022-00935) in view of Shendure et al. (US PgPub 20170247687; August 2017).
With regard to claim 37, Kinde teaches a method of sequencing DNA comprising: 
preparing a sequencing library from a sample comprising a plurality of double- stranded DNA fragments, wherein preparing the sequence library comprises ligating adapter molecules to the plurality of double-stranded DNA fragments to generate a plurality of double-stranded adapter-DNA molecules (Abstract, and legend to each of Figures 1-4, where the individual steps of strand specific labeling and adapter ligation steps are described); 
sequencing first and second strands of the adapter-DNA molecules to provide a first strand sequence read derived from an original first strand and a distinct, yet related second strand sequence read derived from an original second strand for each adapter-DNA molecule (Abstract, and legend to each of Figures 1-4, where the individual steps of strand specific labeling and adapter ligation steps are described and where individual strands are labeled with a UID, or a unique strand specific identifier). 
With regard to claim 39, Kinde teaches a method of claim 37, wherein a nucleotide base that is not in agreement between the first strand sequence read and the distinct, yet related second strand sequence read is identified as a potential artifact (Figure 3 and Fig 4, where agreement between strands is discussed p 9532, col 2 where polymerase fidelity analysis is described).  
With regard to claim 40, Kinde teaches a method of claim 37, wherein prior to sequencing, the method further comprises amplifying each original strand of the adapter-DNA molecules, resulting in a set of copies of the original first strand of each adapter-DNA molecule and a set of copies of the original second strand of each adapter-DNA molecule, and wherein the sequencing step further comprises sequencing the set of copies of the original first strand and the set of copies of the original second strand to generate a set of first strand sequence reads and a set of distinct, yet related second strand sequence reads (Abstract, and legend to each of Figures 1-4, where the individual steps of strand specific labeling and adapter ligation steps are described and where individual strands are labeled with a UID, or a unique strand specific identifier and where amplification is included).  
With regard to claim 41, Kinde teaches a method of claim 40, wherein a nucleotide base is not in agreement between the first strand sequence read and the distinct, yet related second strand sequence read, and wherein the method further comprises identifying the internal consistency of base calls among the set of sequence reads derived from each single original strand, and wherein-a non-consistent nucleotide base is characterized as (i) a processing error if the base call is not consistent among the set of sequence reads derived from the single original strand (Figure 3 and Fig 4, for example, where agreement between strands is discussed p 9532, col 2 where polymerase fidelity analysis is described), and 
the non-consistent nucleotide base is characterized as (ii) a site of DNA damage if the base call is consistent among the set of sequence reads derived from the single original strand (Figure 3 and Fig 4, where agreement between strands is discussed p 9532, col 2 where polymerase fidelity analysis is described).  
With regard to claim 42, Kinde teaches a method of claim 37, wherein prior to comparing the first strand sequence read and the second strand sequence read, the method comprises associating the first strand sequence read with the second strand sequence read using one or more of an adapter sequence, sequence read length, and original strand information (Abstract, and legend to each of Figures 1-4, where the individual steps of strand specific labeling and adapter ligation steps are described and where individual strands are labeled with a UID, or a unique strand specific identifier and where amplification is included).  
With regard to claim 55, Kinde teaches a method of claim method of sequencing DNA comprising: 
ligating adapter molecules comprising a region of non-complementarity to a plurality of target double-stranded DNA fragments to generate a plurality of double- stranded adapter-DNA molecules (Abstract, and legend to each of Figures 1-4, where the individual steps of strand specific labeling and adapter ligation steps are described and where individual strands are labeled with a UID, or a unique strand specific identifier and where amplification is included); 
amplifying an original first strand and an original second strand of at least some of the double-stranded adapter-DNA molecules, resulting in a set of copies of the original first strand and a set of copies of the original second strand (Abstract, and legend to each of Figures 1-4, where the individual steps of strand specific labeling and adapter ligation steps are described and where individual strands are labeled with a UID, or a unique strand specific identifier and where amplification is included); 
for the at least some of the adapter-DNA molecules: sequencing the set of copies of the original first strand and the set of copies of the original second strand to generate a set of first strand sequence reads and a set of second strand sequence reads that are distinguishable from the set of first strand sequence regions by the region of non-complementarity (Figure 3 and Fig 4, where agreement between strands is discussed p 9532, col 2 where polymerase fidelity analysis is described); 
and5 72227-8043.US18/144916318.2Application No. 16/503,398Docket No.: 072227-8043.US18Preliminary Amendmentconfirming the presence of at least one sequence read derived from each of the original first strand and the original second strand of the adapter-DNA molecule; comparing the first strand sequence read with the second strand sequence read (Figure 3 and Fig 4, where agreement between strands is discussed p 9532, col 2 where polymerase fidelity analysis is described).  
With regard to claim 56, Kinde teaches a method of claim 55, wherein prior to amplifying an original first strand and an original second strand of at least some of the double-stranded adapter- DNA molecules, the method further comprises selectively enriching the double-stranded adapter-DNA molecules to generate a subset of double-stranded adapter-DNA molecules for sequencing (Abstract, and legend to each of Figures 1-4, where the individual steps of strand specific labeling and adapter ligation steps are described and where individual strands are labeled with a UID, or a unique strand specific identifier and where amplification is included of the target region).  
With regard to claim 57, Kinde teaches a method of claim 56, wherein selectively enriching the double- stranded adapter-DNA molecules comprises annealing adapter-DNA strands having a desired DNA sequence by targeted hybridization to oligonucleotides with complementarity to the desired DNA sequence (Fig 2, where a hybridization specific capture step is included).  
With regard to claim 60, Kinde teaches a method of claim 56, wherein selectively enriching the adapter- DNA strands occurs via primer extension capture or target DNA amplification (Fig 2, where a hybridization specific capture step is included).  
With regard to claim 61, Kinde teaches a method of claim 56, wherein selectively enriching the adapter- DNA strands comprises amplification of select adapter-DNA strands with one or more primers specific to each genetic locus in a set of genetic loci among a larger set of genetic sequences in a sample (Abstract, and legend to each of Figures 1-4, where the individual steps of strand specific labeling and adapter ligation steps are described and where individual strands are labeled with a UID, or a unique strand specific identifier and where amplification is included of the target region).  
With regard to claim 70, Kinde teaches a method of claim 68, wherein each adapter comprises an SMI in at least one of a double-stranded portion or a single-stranded portion of the adapter (Abstract and Figure 1 where the UID of Kinde is the same as an SMI, see also materials and methods).  
Regarding claim 37, while Kinde compares individual sequence reads, Kinde does not explicitly teach formation of a consensus sequence.
With regard to claim 37, Shendure teaches for at least some of the adapter-DNA molecules: comparing the first strand sequence read with the distinct, yet related second strand sequence read; and generating a consensus sequence of the double-stranded DNA fragment wherein each position in the consensus sequence is identified as correct if the particular position in the first strand sequence read and the particular position in the distinct, yet related second strand sequence read is in agreement (Example 1, paragraph 177-178, where the consensus sequence is generated).  
With regard to claim 38, Shendure teaches a method of claim 37, wherein nucleotide bases that are in agreement between the first strand sequence read and the distinct, yet related second strand sequence read are not present in a reference sequence, and wherein said nucleotide bases are identified as a true variant (Example 1, paragraph 177-178, where the consensus sequence is generated).  
With regard to claim 43, Shendure teaches a method of claim 37, further comprising identifying a mutation occurring at a particular position or region in the consensus sequence as a true mutation (Example 1, paragraph 177-178, where the consensus sequence is generated).  
With regard to claim 48, Shendure teaches a method of claim 37, further comprising comparing the consensus sequence with a reference sequence and identifying a variant occurring at a particular position in the consensus sequence (see Example 2, where the reads were mapped to a reference genome).  
With regard to claim 50, Shendure teaches a method of claim 37, further comprising aligning the consensus sequence with a reference sequence and identifying a nucleotide sequence occurring at a particular position or region in the consensus sequence as a true nucleotide sequence (see Example 2, where the reads were mapped to a reference genome).  
With regard to claim 55, Shendure teaches generating a consensus sequence of the double-stranded DNA fragment wherein each position in the consensus sequence is identified as correct if the particular position in the first strand sequence read and the second strand sequence read is in agreement (Example 1, paragraph 177-178, where the consensus sequence is generated).
With regard to claim 59, Shendure teaches a method of claim 56, wherein selectively enriching the adapter- DNA strands comprises selecting the adapter-DNA strands based on a strand size (paragraph 76, where size selection is used to enrich based on size).  
With regard to claim 62, Shendure teaches a method of claim 55, wherein prior to ligating adapter molecules to the plurality of target double-stranded DNA fragments, the method further comprises selectively enriching double-stranded DNA fragments by size selection (paragraph 76, where size selection is used to enrich based on size).  
With regard to claim 63, Shendure teaches a method of claim 55, further comprising comparing the consensus sequence to a reference sequence and identifying a variant occurring at a particular position in the consensus sequence (see Example 2, where the reads were mapped to a reference genome).
With regard to claim 68, Shendure teaches a method of claim 55, wherein the adapters comprise one or more single molecule identifiers (SMIs) having a degenerate or semi-degenerate sequence (Figure 1, paragraph 78, where 40 is a degenerate sequence tag as part of an adapter molecule).  
With regard to claim 69, Shendure teaches a method of claim 68, wherein the degenerate or semi-degenerate sequence comprises 2 or more nucleotide bases (Figure 1, paragraph 78, where 40 is a degenerate sequence tag as part of an adapter molecule).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Kinde to include the step of generating a consensus sequence as suggested by Shendure to arrive at the claimed invention with a reasonable expectation for success. Shendure teaches “A consensus sequence including quality values was generated by maq (if the consensus base call differed from the base call made by phrap, a quality of 0 was assigned), and SA read bases were then compared to the reference genome to determine the relationship between base quality and error rate. BLAST coordinates of the SA read were used to define the corresponding sequence in the reference genome to which each SA read should be compared and only the component of the SA read that aligned to the reference by BLAST was compared. 35,581 SA reads from the 100,000 TDRGs that were at least 77 bp in length were assembled from identically oriented reads. After maq mapping, 10,853,823 bp of consensus sequence was obtained” (paragraph 294).  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Kinde to include the step of generating a consensus sequence as suggested by Shendure to arrive at the claimed invention with a reasonable expectation for success.

Claims 44, 49, 51-54 and 64-67 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kinde et al. (PNAS, 2011, 108(23):9530-9535, cited in IDS and in IPR 2022-00935) in view of Shendure et al. (US PgPub 20170247687; August 2017) as applied over claims 37-43, 48, 50, 55-57, 59-63, 68-70 above and further in view of Bielas et al. (US PgPub 20150024950; January 2015).8 72227-8043.US18/144916318.2 
While Kinde in view of Shendure teaches the features of claims 37-43, 48, 50, 55-57, 59-63, 68-70 above, Shendure does not teach the application of the method particularly to tumors or cancer or neoplastic conditions.
With regard to claim 44, Bielas teaches a method of claim 37, wherein the sample is or comprises double- stranded DNA fragments from a cancer tissue, healthy tissue, or a combination thereof (Example 1, where a tumor genomic library is sequenced).  
With regard to claim 49, Bielas teaches a method of claim 48, further comprising identifying the double- stranded DNA fragments as being derived from a neoplastic cell by the mutation (Example 1, where a tumor genomic library is sequenced).  
With regard to claim 51, Bielas teaches a method of claim 37, wherein the plurality of double-stranded DNA fragments are circulating nucleic acid molecules (paragraph 64 and 70, where circulating nucleic acid and circulating tumor cells are analyzed).  
With regard to claim 52, Bielas teaches a method of claim 51, wherein the circulating nucleic acid molecules comprise nucleic acid-based biomarkers from serum or plasma (paragraph 68, where blood and plasma are analyzed).  
With regard to claim 53, Bielas teaches a method of claim 37, wherein the sample is a biological sample from a subject, and wherein the method further comprises detecting a cancer, a cancer risk, a cancer metabolic state, or a mutator phenotype in the subject by detecting a cancer-associated nucleic acid-based serum biomarker in the subject (Example 1, where a tumor genomic library is sequenced).  
With regard to claim 54, Bielas teaches a method of claim 37, wherein the sample comprises a blood sample or a tissue sample from a subject (paragraph 68, where blood and plasma are analyzed).  
With regard to claim 64, Bielas teaches a method of claim 63, further comprising identifying the double- stranded DNA fragments as being derived from a neoplastic cell by the variant (Example 1, where a tumor genomic library is sequenced).  
With regard to claim 65, Bielas teaches a method of claim 63, wherein the plurality of double-stranded DNA fragments are circulating nucleic acid molecules (paragraph 64 and 70, where circulating nucleic acid and circulating tumor cells are analyzed).  
With regard to claim 66, Bielas teaches a method of claim 55, wherein the target double-stranded DNA molecules comprise nucleic acid-based biomarkers from serum or plasma (paragraph 68, where blood and plasma are analyzed).  
With regard to claim 67, Bielas teaches a method of claim 55, wherein the double-stranded DNA fragments are derived from a biological sample comprising a blood sample or a tissue sample from a subject, and wherein the method further comprises detecting a cancer, a 772227-8043.US18/144916318.2Application No. 16/503,398Docket No.: 072227-8043.US18Preliminary Amendmentcancer risk, a cancer metabolic state, or a mutator phenotype in the subject by detecting a cancer-associated nucleic acid-based biomarker in the subject (paragraph 68, where blood and plasma are analyzed; see also Example 1, where a tumor genomic library is sequenced).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Shendure to include analysis of circulating nucleic acids and plasma and including analysis of cancers as taught by Bielas to arrive at the claimed invention with a reasonable expectation for success.  Shendure teaches a method of generating a sequencing library and determination of a consensus sequence.  However, Shendure does not teach analysis of or application of the method to tumors, plasma or circulating nucleic acids.  Bielas teaches “Once specific homoplasmic mutations from individual tumors are identified, patient-matched blood specimens will be examined for the presence of identical mutations in the plasma and buffy coat to determine the frequencies of ctmtDNA and CTCs, respectfully. This will be accomplished by using the dual cypher sequencing technology of this disclosure, and as described in Example 1, to sensitively monitor multiple mtDNA mutations concurrently. The distribution of CTCs in peripheral blood from patients with varying PSA serum levels and Gleason scores will be determined” (paragraph 68). Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Shendure to include analysis of circulating nucleic acids and plasma and including analysis of cancers as taught by Bielas to arrive at the claimed invention with a reasonable expectation for success.

Claims 45-47 and 58 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shendure et al. (US PgPub 20170247687; August 2017) as applied over claims 37-43, 48, 50, 55-57, 59-63, 68-70 above and further in view of Xie et al. (US PgPub 20140155274; June 2014).8 72227-8043.US18/144916318.2 
With regard to claim 45, Xie teaches a method of claim 37, wherein each of the plurality of double- stranded adapter-DNA molecules comprise asymmetry such that the original second strand generates the distinct, yet related second strand sequence read when compared to the first strand sequence read (Figure 10B, where a Y shaped asymmetric adapter is used; see also paragraph 34, paragraph 198 and Example VIII).  
With regard to claim 46, Xie teaches a method of claim 37, wherein the adapter molecules comprise asymmetric adapter molecules (Figure 10B, where a Y shaped asymmetric adapter is used; see also paragraph 34, paragraph 198 and Example VIII).  
With regard to claim 47, Xie teaches a method of claim 46, wherein the asymmetric adapter molecules further comprise a nucleotide sequence that differentiates each original strand relative to its original complementary strand (Figure 10B, where a Y shaped asymmetric adapter is used; see also paragraph 34, paragraph 198 and Example VIII).  
With regard to claim 58, Xie teaches a method of claim 56, wherein selectively enriching the adapter-DNA strands comprises providing an array of capture probes, wherein a plurality of the probes in the array each hybridizes to a DNA sequence that maps to a genetic locus in the reference genome (Figure 10B, where a Y shaped asymmetric adapter is used; see also paragraph 34, paragraph 198 and Example VIII). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Shendure to include asymmetric adapters as taught by Xie to arrive at the claimed invention with a reasonable expectation for success.  Shendure teaches a method of generating a sequencing library and determination of a consensus sequence.  However, Shendure does not teach analysis of or application of the method to tumors, plasma or circulating nucleic acids.  Xie teaches regarding the use of the Y shaped, asymmetric adapter, “In the implementation of the method depicted in FIG. 10(A), it may be advantageous to randomly ligate both ends of each phosphorylated cDNA fragment to a barcoded phosphorylated Illumina Y-shaped adapter as shown in FIG. 10(B). Note that the single T and A overhangs present on the barcodes and cDNA, respectively, are to enhance ligation efficiency. After this step, the sample is amplified by PCR and prepared for sequencing using the standard Illumina library protocol. For each amplicon, both barcode sequences and both strands of the cDNA sequence are read using paired-end deep sequencing. According to one aspect, the paired-end strategy, i.e. attaching a barcode to each end of the nucleic acid in a sample, reduces the number of barcodes that must be designed and synthesized while allowing conventional paired-end library protocols and providing long-range sequence information that improves mapping accuracy” (paragraph 138). Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Shendure to include asymmetric adapters as taught by Xie to arrive at the claimed invention with a reasonable expectation for success.  Shendure teaches a method of generating a sequencing library and determination of a consensus sequence.
Conclusion
No claims are allowed.  All claims stand rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



SKM3